Citation Nr: 0806350	
Decision Date: 02/26/08    Archive Date: 03/03/08	

DOCKET NO.  05-20 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from June 1959 to June 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  The case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  Tinnitus, ear problems and hearing loss were not shown at 
any time during or for many years after the veteran was 
separated from service, and the only competent clinical 
opinion on file is against the veteran's claim that current 
tinnitus is attributable to incidents of military service.  


CONCLUSION OF LAW

Tinnitus was not incurred in service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in August 2004, 
prior to the issuance of the rating decision now on appeal 
from October 2004.  This notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised to submit any relevant evidence in his 
possession.  The service medical records were collected for 
review, and the veteran was provided a VA audiometric 
examination, with a review of the claims folder and a request 
for opinions, consistent with VCAA at 38 U.S.C.A. § 5103A(d).  
Other than subjective argument, the veteran did not submit 
any objective medical or other evidence in support of his 
claim.  In October 2004, the veteran specifically notified 
the RO that he had no evidence to submit.  All known 
available evidence has been collected for review and VCAA is 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system, which are shown to 
have become manifest to a compensable degree within one year 
after service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. § 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Analysis:  The veteran filed his initial claim for service 
connection for hearing loss and tinnitus in July 2004, at age 
62, some 42 years after he was separated from service.  It is 
the veteran's central contention that hearing loss and 
tinnitus are attributable to acoustic trauma he sustained 
while serving as a personnel carrier driver where he was 
exposed to engine noise, machine guns being fired, and the 
backfire of an engine.  

The service medical records are entirely silent for any 
complaint, finding, diagnosis or treatment for hearing loss 
or tinnitus at any time.  The service separation examination 
included audiometric testing which revealed that hearing was 
entirely normal.  It is noteworthy that in the report of 
medical history completed by the veteran himself at the time 
of service separation, he specifically and affirmatively 
noted that he did not have ear, nose or throat trouble or 
running ears.  He reported noted no problem with tinnitus or 
hearing loss at the time of service separation.  There is a 
complete absence of any evidence that the veteran sought or 
required medical treatment or evaluation for his ears, 
tinnitus, or hearing for over 40 years after service.  

In September 2004, the veteran was provided a VA audiometric 
examination.  The claims folder was available and reviewed.  
It is noteworthy that age 62, the veteran's right ear showed 
only some small degree of hearing loss at 4,000 Hertz, but 
all other pure tone decibel thresholds for speech were 
entirely normal and speech recognition was 94 percent.  The 
relevant decibel thresholds for speech for the left ear were 
also essentially normal, except for a single elevated decibel 
threshold of 80 at 4,000 Hertz.  Speech discrimination for 
the left ear was also 94 percent.  The audiometric examiner 
reviewed the veteran's claims folder and noted that his 
hearing was entirely normal at the time of service 
separation.  It was his opinion that the veteran's current 
hearing loss was not likely related to incidents of service.  
Although the veteran had reported recalling tinnitus 
commencing sometime in 1960, the examiner did not consider 
this report reliable.  He indicated that the veteran could 
not tie it to any particular incident that happened which 
resulted in an immediate onset of tinnitus.  He reported that 
recollection over 40 years after the fact was generally 
unreliable.  Finally, the examiner indicated that since 
hearing loss and tinnitus often arise at the same time from 
the same causal factors, it was unlikely that the veteran's 
tinnitus was related to service, since he had no documented 
hearing loss during service.  The examiner felt that tinnitus 
was more likely related to various acoustic trauma to which 
the veteran may have been exposed subsequent to service 
separation.  

The notice of disagreement, prepared by the representative, 
attributed the veteran's tinnitus specifically to an engine 
backfire to which he was exposed during service.  This is not 
entirely consistent with the veteran's own report during VA 
audiometric examination.  The Board does note that the 
service medical records indicate that in April 1961, the 
veteran was injured when carbon was blown into his left 
forearm when a compressor backfired.  He was treated for 
multiple small puncture wounds and abrasions of the right 
forearm.  The Board notes that there was no complaint with 
respect to the veteran's ears or tinnitus associated with 
this medical record entry regarding an engine backfire.  

The Board finds that a clear preponderance of the evidence on 
file is against and award of service connection for tinnitus.  
The service medical records are entirely silent for any 
complaints or findings of tinnitus, and it is clear that the 
veteran had entirely normal hearing at the time of service 
separation.  At the time of the separation examination, the 
veteran affirmatively documented that he did not have any 
complaints of ear trouble or running ears.  The first claim 
for hearing loss and tinnitus was presented to VA some 
42 years after the veteran was separated from service, at a 
time he was 62 years of age.  The only competent clinical 
opinion on file is against the veteran's claim that tinnitus 
at present is attributable to incidents of service.  

The veteran is certainly competent to provide a statement of 
his recollection regarding the onset of tinnitus.  However, 
the VA audiologist found this statement to lack fundamental 
reliability in the face of the objective evidence on file 
demonstrating no associated evidence of hearing loss at any 
time during service.  The Board notes that the veteran is not 
documented as having served in combat with the enemy and 
although he was likely exposed to some degree of acoustic 
trauma, there remains a complete absence of any objective 
evidence of chronicity of tinnitus symptoms at any time 
during or for over four decades after he was separated from 
service.  


ORDER

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	F. JUDGE FLOWES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


